180 S.W.3d 518 (2006)
STATE of Missouri, Respondent,
v.
Jason L. ROPER, Appellant.
No. WD 64673.
Missouri Court of Appeals, Western District.
January 3, 2006.
James David Farris, Atchison, KS, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Office of Attorney General, Jefferson City, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, VICTOR C. HOWARD, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Jason L. Roper appeals the circuit court's judgment convicting him of one count of statutory rape in the first degree and one count of statutory sodomy in the first degree. We affirm. Rule 30.25(b).